

	

		II

		109th CONGRESS

		1st Session

		S. 1976

		IN THE SENATE OF THE UNITED STATES

		

			November 8, 2005

			Mr. Feingold (for

			 himself and Mr. Kyl) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To make amendments to the Iran Nonproliferation Act of

		  2000.

	

	

		1.Short titleThis Act may be cited as the

			 Iran Nonproliferation Enforcement Act

			 of 2005.

		2.Sanctions

			 applicable under the Iran Nonproliferation Act of 2000

			(a)Application of

			 certain measuresSection 3 of the Iran Nonproliferation Act of

			 2000 (50 U.S.C. 1701 note) is amended—

				(1)by amending

			 subsection (a) to read as follows:

					

						(a)Application of

				measuresSubject to sections 4 and 5, the President shall apply,

				for a period of not less than 2 years, the measures described in subsection (b)

				with respect to—

							(1)each foreign

				person identified in a report submitted pursuant to section 2(a);

							(2)all successors,

				subunits, and subsidiaries of each such foreign person; and

							(3)any entity (if

				operating as a business enterprise) that owns more than 50 percent of, or

				controls in fact, any such foreign person and any successors, subunits, and

				subsidiaries of such

				entity.

							;

				(2)in subsection

			 (b)—

					(A)by amending

			 paragraph (1) to read as follows:

						

							(1)Executive Order

				no. 12938 prohibitionsThe measures set forth in subsections (b),

				(c), and (d) of section 4 of Executive Order

				12938.

							;

					(B)in paragraph

			 (2)—

						(i)by

			 striking to that foreign person; and

						(ii)by

			 striking to that person;

						(C)in paragraph (3),

			 by striking to that person; and

					(D)by adding at the

			 end the following new paragraphs:

						

							(4)Investment

				prohibitionProhibition of any new investment by a United States

				person in property, including entities, owned or controlled by—

								(A)that foreign

				person;

								(B)any entity (if

				operating as a business enterprise) that owns more than 50 percent of, or

				controls in fact, such foreign person; or

								(C)any successor,

				subunit, or subsidiary of such entity.

								(5)Financing

				prohibitionProhibition of any approval, financing, or guarantee

				by a United States person, wherever located, of a transaction by—

								(A)that foreign

				person;

								(B)any entity (if

				operating as a business enterprise) that owns more than 50 percent of, or

				controls in fact, such foreign person; or

								(C)any successor,

				subunit, or subsidiary of such entity.

								(6)Financial

				assistance prohibitionDenial by the United States Government of

				any credit, credit guarantees, grants, or other financial assistance by any

				department, agency, or instrumentality of the United States Government

				to—

								(A)that foreign

				person;

								(B)any entity (if

				operating as a business enterprise) that owns more than 50 percent of, or

				controls in fact, such foreign person; and

								(C)any successor,

				subunit, or subsidiary of such entity.

								;

				and

					(3)by amending

			 subsection (d) to read as follows:

					

						(d)Publication in

				Federal Register

							(1)In

				generalThe application of measures pursuant to subsection (a)

				shall be announced by notice published in the Federal Register.

							(2)ContentEach

				notice published pursuant to paragraph (1) shall include the name and address

				(where known) of each person or entity to whom measures have been applied

				pursuant to subsection

				(a).

							.

				(b)National

			 security waiverSection 4 of such Act is amended to read as

			 follows:

				

					4.Waiver on basis

				of national security

						(a)In

				generalThe President may waive the imposition of any sanction

				that would otherwise be required under section 3 on any person or entity 15

				days after the President determines and reports to the Committee on

				International Relations of the House of Representatives and the Committee on

				Foreign Relations of the Senate that such waiver is essential to the national

				security of the United States.

						(b)Written

				justificationThe determination and report of the President under

				subsection (a) shall include a written justification—

							(1)describing in

				detail the circumstances and rationale supporting the President’s conclusion

				that the waiver is essential to the national security of the United States;

				and

							(2)identifying—

								(A)the name and

				address (where known) of the person or entity to whom the waiver is applied

				pursuant to subsection (a);

								(B)the specific

				goods, services, or technologies, the transfer of which would have required the

				imposition of measures pursuant to section 3 if the President had not invoked

				the waiver authority under subsection (a); and

								(C)the name and

				address (where known) of the recipient of such transfer.

								(c)FormThe

				written justification shall be submitted in unclassified form, but may contain

				a classified

				annex.

						.

			

